PRATT, J.
The various exceptions taken at the trial to the admission and exclusion of .evidence, not being urged on the appeal, do not require discussion, and we believe that they do not bear upon the point decisive of the cause. We think the testimony supports the decision of the circuit judge, to the effect the grantors of Judge Donohue were in possession off the premises as far back as 1850, to which no adverse claim was made, which possession was absolutely peaceable and uncontroverted. *751At the time defendant entered the premises the plaintiff and its predecessors in the title had been in such possession over 40 years. The lapse of time justifies the presumption of an ancient grant. Judgment affirmed, with costs. All concur.